United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Falls Church, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1215
Issued: January 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2009 appellant timely appealed the March 20, 2009 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to 20
C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has greater than seven percent impairment of both the left
and right lower extremity.
FACTUAL HISTORY
Appellant, a 52-year-old letter carrier, has an accepted occupational disease claim for
bilateral Achilles tendinitis and bilateral calcaneal spur, which arose on or about
February 26, 2000. She underwent surgeries on August 31, 2000 and August 13, 2003, for her
left and right foot, respectively. On February 12, 2008 appellant filed a claim for a schedule
award.

Appellant’s podiatrist, Dr. Paul B. Cannon, submitted a May 14, 2008 impairment rating.
He found seven percent bilateral lower extremity impairment due to loss of ankle motion.
Dr. Cannon also found an additional 18 percent impairment bilaterally for Achilles tendinitis
with spurring and 4 percent bilaterally for heel spur syndrome.
On January 22, 2009 Dr. Willie E. Thompson, a Board-certified orthopedic surgeon and
district medical adviser (DMA), reviewed the record, including Dr. Cannon’s May 14, 2008
report. He found seven percent bilateral impairment for loss of ankle motion based on
Dr. Cannon’s measurement of zero degrees dorsiflexion. The DMA further noted that
Dr. Cannon’s report did not otherwise adhere to the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001).
By decision dated March 20, 2009, the Office granted a schedule award for seven percent
impairment of the left and right lower extremities. The award covered a period of 40.32 weeks
beginning August 13, 2004.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.2 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).3
ANALYSIS
Appellant claims that she was mistakenly paid a schedule award for only her right foot.
Because she underwent surgery on both feet, she argued that the two different body parts should
have been rated separately and she should have received an award for each lower extremity.
Appellant also argued that the Office should have paid compensation at the 3/4 rate (75 percent)
because of her marital status. She indicated that she had been married since February 13, 1988
and had not been separated or divorced.
With respect to appellant’s first argument, the Board notes that she was in fact granted a
schedule award for impairment of both the left and right lower extremity. The March 20, 2009
schedule award clearly indicated that appellant had seven percent impairment for both the left
and right lower extremity. Appellant received a total of 40.32 weeks’ compensation, which
1

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation.
§ 8107(c)(2) (2006).
2

20 C.F.R. § 10.404 (2009).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

5 U.S.C.

corresponds to 20.16 weeks or seven percent impairment for each lower extremity.4 Her
podiatrist, Dr. Cannon, and the DMA agreed that there was seven percent impairment of both the
left and right lower extremities due to loss of ankle motion (dorsiflexion).5 Dr. Cannon found an
additional 22 percent impairment for each lower extremity. However, his May 14, 2008 report
does not explain how he arrived at this rating. The lower extremity evaluation worksheet that
accompanied Dr. Cannon’s May 14, 2008 narrative suggests that the additional 22 percent
bilateral impairment was a diagnosis-based estimate (DBE).6 However, the A.M.A., Guides
preclude a combination of impairments for loss of range of motion and DBE ratings.7
The Board finds that the DMA’s January 22, 2009 impairment rating conforms to the
A.M.A., Guides (5th ed. 2001), and thus, represents the weight of the medical evidence regarding
the extent of appellant’s bilateral lower extremity impairment. Appellant has not submitted any
credible medical evidence indicating that she has greater than seven percent impairment of either
the left or right lower extremity.
As to her second argument, appellant is correct that the Office mistakenly paid her at the
66 2/3 rate rather than 3/4 or 75 percent. Basic compensation for disability or impairment is
equal to 66 2/3 percent of the injured employee’s monthly pay.8 Compensation may be increased
to 75 percent of the employee’s monthly pay if he or she has an eligible dependent.9 Although
appellant neglected to identify her spouse as a dependent on her February 12, 2008 claim for a
schedule award, previous CA-7s that she submitted identified her husband as an eligible
dependent. Moreover, the payment history for the claim indicates that the Office previously
compensated appellant at the 75 percent rate. Accordingly, the March 20, 2009 schedule award
is modified to reflect appellant’s entitlement to compensation at the 75 percent rate.
CONCLUSION
Appellant has not established that she has greater than seven percent impairment of both
the left and right lower extremity. The Board further finds that she is entitled to compensation at
the rate of 75 percent due to her current marital status.

4

See supra note 1.

5

See A.M.A., Guides 537, Table 17-11.

6

See id. at 546-47, Table 17-13.

7

See id. at 526, Table 17-2.

8

5 U.S.C. §§ 8105(a), 8107(a).

9

20 C.F.R. §§ 10.404(b), 10.405.

3

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: January 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

